Citation Nr: 1727919	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  15-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 60 percent for asbestosis, prior to February 11, 2014.

2.  Entitlement to an initial rating higher than 20 percent and an effective date earlier than May 10, 2013 for type II diabetes mellitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for supraventricular arrhythmia, claimed as ischemic heart disease.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1960 to October 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In July 2014, the RO granted service connection for type II diabetes mellitus and assigned an initial 20 percent rating effective May 10, 2013.  In that decision, the RO also denied a rating in excess of 30 percent for asbestosis and service connection for hypertension and depression.  In August 2014, the RO denied service connection for supraventricular arrhythmia, claimed as ischemic heart disease.  The Veteran timely appealed these denials as well as the initial rating and effective date assigned for the grant of service connection for type II diabetes mellitus.

During the pendency of the appeal, in an April 2015 rating decision, the RO awarded a higher 60 percent rating, from November 5, 2012, and a higher 100 percent rating, from February 11, 2014, for asbestosis.  As the Veteran was granted a 100 percent rating for asbestosis, from February 11, 2014, the claim for a higher rating for asbestosis during the period since February 11, 2014 no longer remains on appeal.

The Board notes that due to a discrepancy regarding the Veteran's representation, in May 2015, the Board sent the Veteran a letter requesting him to clarify the matter.  To date, the Veteran has not responded to the request for clarification.  Therefore, the Board will assume that the Veteran wishes to represent himself and will proceed with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

On April 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, in April 12, 2017, the Veteran indicated that he no longer wished to continue his appeal as to all of the claims that are currently before the Board.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


